 

Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of April 15, 2015 (this
“Agreement”) is entered into by and among GENTHERM INCORPORATED, a Michigan
corporation (the “Company”), GENTHERM GMBH, a German limited liability company
(“Gentherm Germany”), GENTHERM (TEXAS), INC., a Texas corporation (“Gentherm
Texas” and together with the Company, the “U.S. Borrowers”), GENTHERM CANADA
LTD., an Ontario corporation (“Gentherm Canada”), GLOBAL THERMOELECTRIC INC., an
Alberta corporation (“Global” and, together with Gentherm Canada, the “Canadian
Borrowers” and, together with Gentherm Canada, the U.S. Borrowers and Gentherm
Germany, the “Borrowers” and each, a “Borrower”), GENTHERM PROPERTIES II, LLC, a
Michigan limited liability company (the “New Subsidiary”), each Lender party
hereto and BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative
Agent”) and L/C Issuer.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer are all parties to that certain Credit
Agreement, dated as of August 7, 2014 (as amended or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”, and as amended by this
Agreement and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrowers have requested that the Lenders, the L/C Issuer and the
Administrative Agent amend certain provisions of the Existing Credit Agreement
as set forth herein; and

WHEREAS, the Lenders, the L/C Issuer and the Administrative Agent are willing to
effect such amendments, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1. Definitions.  Terms for which meanings are provided in the Credit
Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Agreement with such meanings.

ARTICLE II.

AMENDMENTS TO EXISTING CREDIT AGREEMENT

SECTION 2.1. Section 1.01.

SECTION 2.1.1. The definition of “Excluded Subsidiary” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated as follows:

“Excluded Subsidiary” means (a) Gentherm Electronics (Shenzen) Ltd., (b)
Gentherm Automotive Systems (China) Ltd. (formerly known as W.E.T. Automotive
Systems (China) Ltd.), (c) Gentherm Automotive Technologies (Shanghai) Co. Ltd.,
(d) Gentherm Ukraine TOV (formerly known as W.E.T. Automotiv Ukraine TOV), (e)
Gentherm Korea Inc., (f) Gentherm Vietnam Co. Ltd., (g) Gentherm Macedonia DOOEL
import – export Skopje, (h) any Foreign Subsidiary that is prohibited by
applicable Law from providing a Guaranty or if the provision of such Guaranty by
such Foreign Subsidiary would require governmental consent, approval, license or
authorization and (i) any other Foreign Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Company), the cost or other consequences of providing a Guaranty would be
excessive in view of the benefits to be obtained by the Lenders therefrom.

 

--------------------------------------------------------------------------------

 

SECTION 2.1.2. The definition of “Material Subsidiary” in Section 1.01 of the
Existing Credit Agreement is hereby amended by amending the second to last
sentence thereof as follows:

Notwithstanding the foregoing, each of (i) Gentherm Holding (Malta) Limited,
(ii) Gentherm Automotive Systems (Malta) Ltd., (iii) Gentherm Hungary Kft., (iv)
each Luxembourg Reorganization Subsidiary, (v) Gentherm Ukraine TOV (formerly
known as W.E.T. Automotiv Ukraine TOV), (vi) Gentherm Vietnam Co. Ltd., (vii)
Gentherm Macedonia DOOEL import – export Skopje, and (viii) each Loan Party
(other than, for purposes of clarification, the Company) shall be deemed to be a
“Material Subsidiary” at all times.

SECTION 2.1.3. The following defined term is hereby added to Section 1.01 in the
appropriate alphabetical order to read as follows:

“Designated L/C Subsidiary” has the meaning set forth in Section 2.03(b)(i).

SECTION 2.2. Section 2.03.

SECTION 2.2.1. Section 2.03(a)(i) of the Existing Credit Agreement is hereby
amended by amending and restating the second sentence thereof as follows:

Each request pursuant to Section 2.03(b)(i) for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.

SECTION 2.2.2. Section 2.03(b)(i) of the Existing Credit Agreement is hereby
amended by amending and restating the first sentence thereof as follows:

Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Company (or, if designated by the Company in writing to the L/C
Issuer, any Subsidiary (other than any Foreign Subsidiary domiciled in a
jurisdiction where the L/C Issuer is prohibited from issuing a Letter of Credit
or would be required to obtain any license, permit or approval from any
Governmental Authority to issue a Letter of Credit) (such Subsidiary, a
“Designated L/C Subsidiary”)) delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company (or
such Designated L/C Subsidiary).

SECTION 2.2.3. Section 2.03(b)(i) of the Existing Credit Agreement is hereby
amended by amending and restating the last sentence thereof as follows:

Additionally, the Company (or, if applicable, a Designated L/C Subsidiary) shall
furnish to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

SECTION 2.2.4. Section 2.03(b)(ii) of the Existing Credit Agreement is hereby
amended by amending and restating the first sentence thereof as follows:

Promptly after receipt of any Letter of Credit Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company (or, if applicable, a Designated L/C Subsidiary) and, if not,
the L/C Issuer will provide the Administrative Agent with a copy thereof.

SECTION 2.2.5. Section 2.03(b)(iii) of the Existing Credit Agreement is hereby
amended by amending and restating the first and second sentences thereof as
follows:

If the Company (or, if applicable, a Designated L/C Subsidiary) so requests in
any applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Company (or
such Designated L/C Subsidiary) shall not be required to make a specific request
to the L/C Issuer for any such extension.

2

--------------------------------------------------------------------------------

 

SECTION 2.2.6. Section 2.03(e) of the Existing Credit Agreement is hereby
amended by amending and restating the last paragraph thereof as follows:

The Company (or, if applicable, a Designated L/C Subsidiary) shall promptly
examine a copy of each Letter of Credit and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with the
Company’s (or such Designated L/C Subsidiary’s) instructions or other
irregularity, the Company (or such Designated L/C Subsidiary) will immediately
notify the L/C Issuer. The Company (and, if applicable, such Designated L/C
Subsidiary) shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given as aforesaid.

SECTION 2.3. Section 2.05.  Section 2.05(b)(i) of the Existing Credit Agreement
is hereby amended by amending and restating the first parenthetical thereof as
follows:

(other than (x) any Disposition of any property permitted by Section 7.05(a),
(b), (c), or (d) or (y) any Disposition of any property permitted by Section
7.05(g), provided that, upon giving effect to such Disposition on a Pro Forma
Basis, the Consolidated Leverage Ratio is less than or equal to 1.50:1.0)

SECTION 2.4. Section 5.28.  Section 5.28 of the Existing Credit Agreement is
hereby amended and restated as follows:

5.28 Anti-Corruption Laws.  The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), the Corruption of Foreign Public Officials Act (Canada),
the UK Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

SECTION 2.5. Section 6.13.  Section 6.13 of the Existing Credit Agreement is
hereby amended by amending and restating clause (iv) contained in the last
paragraph thereof as follows:

(iv) the Collateral shall not include (and no actions under clause (b) and (c)
above shall be required with respect thereto) (x) any assets as to which the
Administrative Agent and the Company agree that the costs or other consequences
of obtaining a security interest or perfection thereof are excessive in view of
the benefits to be obtained by the Secured Parties therefrom, (y) that certain
fee owned real property of Westridge Haggerty, LLC located at 21680-21700
Haggerty Road, Northville, Michigan and constituting the Company’s headquarters
or (z) that certain fee owned real property of Gentherm Properties II, LLC
located at 38455 Hills Tech Drive, Farmington Hills, Michigan.

SECTION 2.6. Article VI.  A new Section 6.20 is hereby added to the Existing
Credit Agreement to read as follows:

6.20 Anti-Corruption Laws.  Conduct its business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), the Corruption of Foreign
Public Officials Act (Canada), the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions and maintain policies and
procedures designed to promote and achieve compliance with such laws.

SECTION 2.7. Section 7.01.

SECTION 2.7.1. Section 7.01(l) of the Existing Credit Agreement is hereby
amended and restated as follows:

(l) Liens on the assets and Equity Interests of Gentherm Vietnam Co. Ltd.
securing Indebtedness of Gentherm Vietnam Co. Ltd. permitted by Section 7.03(k);

SECTION 2.7.2. Section 7.01(m) of the Existing Credit Agreement is hereby
amended and restated as follows:

(m) Liens on the real property owned by Westridge Haggerty LLC securing the
Indebtedness permitted by Section 7.03(h); and

SECTION 2.7.3. Section 7.01 of the Existing Credit Agreement is hereby amended
by (a) deleting the “and” at the end of clause (m) thereof, (b) deleting the “.”
at the end of clause (n) thereof and (c) inserting a new clause (o) and clause
(p) as follows:

(o) Liens on the real property owned by Gentherm Properties II, LLC securing the
Indebtedness permitted by Section 7.03(j); and

(p) Liens on the assets and Equity Interests of Gentherm Macedonia DOOEL import
– export Skopje securing Indebtedness of Gentherm Macedonia DOOEL import –
export Skopje permitted by Section 7.03(l).

SECTION 2.8. Section 7.02.

3

--------------------------------------------------------------------------------

 

SECTION 2.8.1. Section 7.02(h) of the Existing Credit Agreement is hereby
amended and restated as follows:

(h) Investments made in Subsidiaries of the Company that are organized in
Vietnam; provided, that, the aggregate outstanding amount of such Investments
made in reliance on this Section 7.02(h) and not in reliance on any other
subsection of this Section 7.02 plus the aggregate outstanding amount of
Indebtedness incurred in reliance on Section 7.03(k) shall not exceed
$35,000,000 at any one time outstanding;

SECTION 2.8.2. Section 7.02(i) of the Existing Credit Agreement is hereby
amended and restated as follows:

(i) Investments made after the Closing Date in Subsidiaries of the Company that
are organized in the Ukraine or Macedonia; provided, that, the aggregate
outstanding amount of such Investments made in reliance on this Section 7.02(i)
and not in reliance on any other subsection of this Section 7.02 plus the
aggregate outstanding amount of Indebtedness incurred in reliance on Section
7.03(l) shall not exceed $17,000,000 at any one time outstanding;

SECTION 2.8.3. Section 7.02(j) of the Existing Credit Agreement is hereby
amended and restated as follows:

(j) other Investments made after the Closing Date not exceeding $20,000,000 in
the aggregate at any one time outstanding anytime thereafter; provided, that, no
such Investments shall be made in Subsidiaries of the Company that are organized
in Vietnam, the Ukraine or Macedonia; and

SECTION 2.9. Section 7.03.

SECTION 2.9.1. Section 7.03(c) of the Existing Credit Agreement is hereby
amended and restated as follows:

(c) Guarantees of the Company or any Loan Party in respect of (i) Indebtedness
otherwise permitted hereunder of the Company or any other Loan Party, (ii)
Indebtedness of Excluded Subsidiaries permitted by Section 7.03(g), (iii)
Indebtedness of Gentherm Vietnam Co. Ltd. permitted by Section 7.03(k), and (iv)
Indebtedness of Gentherm Macedonia DOOEL import – export Skopje permitted by
Section 7.03(l);

SECTION 2.9.2. Section 7.03(i) of the Existing Credit Agreement is hereby
amended and restated as follows:

(h) Indebtedness of Westridge Haggerty, LLC secured only by that certain fee
owned real property of Westridge Haggerty, LLC located at 21680-21700 Haggerty
Road, Northville, Michigan and constituting the headquarters of the Company, in
an aggregate amount not to exceed $20,000,000 at any one time outstanding;

SECTION 2.9.3. Section 7.03 of the Existing Credit Agreement is hereby amended
by (a) deleting the “.” at the end of clause (j) thereof, (b) restyling clause
(j) as clause (i) and (c) inserting a new clause (j), clause (k) and clause (l)
as follows:

(j) Indebtedness of Gentherm Properties II, LLC secured only by that certain fee
owned real property of Gentherm Properties II, LLC located at 38455 Hills Tech
Drive, Farmington Hills, Michigan, in an aggregate amount not to exceed
$5,000,000 at any one time outstanding; and

(k) Indebtedness of Gentherm Vietnam Co. Ltd. in an aggregate principal amount
not to exceed $15,000,000 at any time outstanding; and

(l) Indebtedness of Gentherm Macedonia DOOEL import – export Skopje in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding.

SECTION 2.10. Section 7.04.  Section 7.04 of the Existing Credit Agreement is
hereby amended by (a) deleting the “and” at the end of clause (b) thereof, (b)
restyling clause (c) as clause (d) and (c) inserting a new clause (c) as
follows:

(c) any Disposition contemplated by Section 7.05(g); and

SECTION 2.11. Section 7.05.  Section 7.05 of the Existing Credit Agreement is
hereby amended by (a) deleting the “and” at the end of clause (f) thereof, (b)
restyling clause (g) as clause (h) and (c) inserting a new clause (g) as
follows:

(g) the Disposition (including any sale and leaseback transaction) by (i)
Westridge Haggerty LLC of the fee owned real property located at 21680-21700
Haggerty Road, Northville, Michgan and constituting the Company’s headquarters
and (ii) Gentherm Properties II, LLC of the fee owned real property located at
38455 Hills Tech Drive, Farmington Hills, Michigan; and

4

--------------------------------------------------------------------------------

 

ARTICLE III.

CONDITION TO EFFECTIVENESS

SECTION 3.1. Conditions to Effectiveness.  This Agreement shall become effective
on and as of the date first written above upon:

SECTION 3.1.1. Counterparts.  Receipt by the Administrative Agent of
counterparts of this Agreement duly executed by each of the Borrowers, the New
Subsidiary, the Required Lenders, the L/C Issuer and Bank of America, N.A., as
Administrative Agent.

SECTION 3.1.2. New Subsidiary.  In the case of the New Subsidiary, receipt by
the Administrative Agent of:

(i) Opinions of Counsel.  Favorable opinions of legal counsel to the New
Subsidiary, addressed to the Administrative Agent and each Lender, dated as of
the date hereof, and in form and substance reasonably satisfactory to the
Administrative Agent.

(ii) Organization Documents, Resolutions, Etc.  The following, each of which
shall be originals or facsimiles (followed promptly by originals), in form and
substance satisfactory to the Administrative Agent and its legal counsel: (A)
copies of the Organization Documents of the New Subsidiary certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state of its organization, and certified by a secretary or assistant
secretary of the New Subsidiary to be true and correct as of the date hereof;
(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the New Subsidiary as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which the New Subsidiary is a party; and (C) such documents and
certifications as the Administrative Agent may reasonably require to evidence
that the New Subsidiary is duly organized or formed, and that the New Subsidiary
is validly existing, in good standing and qualified to engage in business in its
jurisdiction or organization or formation; and

(iii) Perfection and Priority of Liens.  The following: (A) Account Control
Agreements, as may be required by the Security Agreement; (B) proper financing
statements in form appropriate for filing under the UCC of all jurisdictions
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement; (C) completed requests for information,
dated on or before the date hereof, listing all effective financing statements
filed in the jurisdictions referred to in clause (B) above that name the New
Subsidiary as debtor, together with copies of such other financing statements;
(D) certificates representing any Equity Interests required to be pledged
pursuant to the terms of the Security Agreement accompanied by undated stock
powers (or other transfers, stock transfer forms or the equivalent thereof)
executed in blank and instruments evidencing any Indebtedness required to be
pledged pursuant to the terms of the Security Agreement indorsed in blank; (E)
searches of ownership of, and Liens on, intellectual property of the New
Subsidiary in the appropriate governmental offices; (F) duly executed notices of
grant of security interest in the form required by the Security Agreement as are
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the intellectual property of the New
Subsidiary; (G) in the case of any personal property Collateral located at a
premises leased by the New Subsidiary (excluding locations owned by a Domestic
Loan Party and leased to the New Subsidiary), such estoppel letters, consents
and waivers from the landlords on such real property as may be required by the
Administrative Agent; and (H) evidence of the completion of all other actions,
recordings and filings of or with respect to the Security Agreement (including
the payment of any recording or filing fees) that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created thereby.

SECTION 3.1.3. Payment of Fees and Expenses.  Receipt by Moore & Van Allen,
PLLC, as counsel to the Administrative Agent, of its fees and expenses in
connection with this Agreement.

5

--------------------------------------------------------------------------------

 

ARTICLE IV.

JOINDER OF NEW SUBSIDIARY

SECTION 4.1. Joinder of New Subsidiary.  The New Subsidiary hereby agrees with
the Administrative agent, for the benefit of each Secured Party, as follows:

SECTION 4.1.1. Joinder to Guaranty.

(i) Party to Guaranty, etc. In accordance with the terms of the Closing Date
Guaranty, by execution hereof, the New Subsidiary hereby irrevocably agrees to
become a U.S. Guarantor under the Closing Date Guaranty with the same force and
effect as if it were an original signatory thereto and (A) agrees to be bound by
and comply with all of the terms and provisions of the Closing Date Guaranty
applicable to it as a U.S. Guarantor and (B) represents and warrants that the
representations and warranties made by it as a Guarantor under the Closing Date
Guaranty, including such representations and warranties set forth in Article III
of the Closing Date Guaranty, are true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality) as of the date hereof, and further represents and warrants that
this Agreement has been duly authorized, executed and delivered by the New
Subsidiary and that this Agreement and the Closing Date Guaranty constitute the
legal, valid and binding obligation of the New Subsidiary, enforceable against
it in accordance with its terms.  In furtherance of the foregoing, each
reference to a “U.S. Guarantor”, “Guarantor”, “U.S. Guarantors” and/or
“Guarantors” in the Closing Date Guaranty and the other Loan Documents shall be
deemed to include the New Subsidiary.

(ii) Waiver, Agreements, etc.

(A) The New Subsidiary hereby irrevocably waives promptness, diligence,
presentment, notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations, this Agreement and the Closing Date Guaranty and any
requirement that any Secured Party protect, secure, perfect or insure any Lien,
or any property subject thereto, or exhaust any right or take any action against
any Loan Party or any other Person (including any other Guarantor) or entity or
any Collateral securing the Guaranteed Obligations, as the case may be.

(B) The New Subsidiary understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any Collateral, including real
property security, if any, for the Guaranteed Obligations, that foreclosure
could impair or destroy any ability that such Person may have to seek
reimbursement, contribution, or indemnification from the other Loan Parties or
others based on any right such Person may have of subrogation, reimbursement,
contribution, or indemnification for any amounts paid by such Person under this
Agreement and the Closing Date Guaranty.  By executing this Agreement, each of
the undersigned freely, irrevocably, and unconditionally (1) waives and
relinquishes that defense and agrees that such Person will be fully liable under
this Agreement and the Closing Date Guaranty even though the Secured Parties may
foreclose, either by judicial foreclosure or by exercise of power of sale, any
deed of trust or other Collateral Document securing the Guaranteed Obligations,
(2) agrees that such Person will not assert that defense in any action or
proceeding which the Secured Parties may commence to enforce this Agreement and
the Closing Date Guaranty, and (3) acknowledges and agrees that the Secured
Parties are relying on this waiver in creating the Guaranteed Obligations, and
that this waiver is a material part of the consideration which the Secured
Parties are receiving for creating the Guaranteed Obligations.

(C) The New Subsidiary waives all rights and defenses that it may have because
any of the Guaranteed Obligations is secured by any Collateral, including real
property, if any.  This means, among other things, that (1) the Secured Parties
may collect from such Person without first foreclosing on any real or personal
property Collateral pledged by the other Loan Parties, and (2) if the Secured
Parties foreclose on any Collateral, including real property, if any, pledged by
the other Loan Parties (x) the amount of the Guaranteed Obligations may be
reduced only by the price for which that Collateral is sold at the foreclosure
sale, even if the Collateral is worth more than the sale price, and (y) the
Secured Parties may collect from such Person even if the Secured Parties, by
foreclosing on such Collateral, have destroyed any right such Person may have to
collect from the other Loan Parties.  This is an unconditional and irrevocable
waiver of any rights and defenses such Person may have because any of the
Guaranteed Obligations are secured by such Collateral, including real property,
if any.

6

--------------------------------------------------------------------------------

 

(iii) Incorporation.  The provisions of Sections 6.7 thru 6.15, inclusive, of
the Closing Date Guaranty are incorporated into this Agreement as if fully set
forth herein, mutatis mutandis; provided that (A) references to any U.S.
Guarantor shall be deemed to be references to the New Subsidiary and (B)
references to the Closing Date Guaranty shall be deemed to be references to this
Agreement.

SECTION 4.1.2. Joinder to Pledge and Security Agreement.

(i) Party to Security Agreement, etc.  In accordance with the terms of the
Security Agreement, by execution hereof, the New Subsidiary hereby irrevocably
agrees to become a Grantor under the Security Agreement with the same force and
effect as if it were an original signatory thereto and the New Subsidiary hereby
(a) creates and grants to the Administrative Agent, its successors and assigns,
a security interest in all of the New Subsidiary’s right, title and interest in
and to the Collateral to secure the payment and performance of the Obligations,
(b) agrees to be bound by and comply with all of the terms and provisions of the
Security Agreement applicable to it as a Grantor and (c) represents and warrants
that the representations and warranties made by it as a Grantor under the
Security Agreement are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of the date hereof, unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date.  In
furtherance of the foregoing, each reference to a “Grantor” and/or “Grantors” in
the Security Agreement shall be deemed to include each of the New Subsidiary.

(ii) Representations.  The New Subsidiary hereby represents and warrants that
this Agreement has been duly authorized, executed and delivered by it and that
this Agreement and the Security Agreement constitute the legal, valid and
binding obligation of the New Subsidiary, enforceable against it in accordance
with its terms.

(iii) Incorporation.  The provisions of Sections 7.7 thru 7.12, inclusive, of
the Security Agreement are incorporated into this Agreement as if fully set
forth herein, mutatis mutandis; provided that (A) references to any Grantor
shall be deemed to be references to the New Subsidiary and (B) references to the
Security Agreement shall be deemed to be references to this Agreement.

SECTION 4.1.3. Disclosure.

(i) The New Subsidiary has no Subsidiaries or Material Subsidiaries other than
those specifically disclosed as a Subsidiary or Material Subsidiary in Part (a)
of Schedule 1 attached hereto, and all of the outstanding Equity Interests
(including, as reflected on Part (a) of Schedule 1, as to percentage of issued
and outstanding Equity Interests of each Subsidiary owned by the New Subsidiary)
in such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the New Subsidiary in the amounts specified on Part (a) of
Schedule 1 attached hereto free and clear of all Liens except those created
under the Collateral Documents.  The New Subsidiary has no equity investments in
any other corporation or entity other than those specifically disclosed in Part
(b) of Schedule 1 attached hereto.  Set forth on Part (c) of Schedule 1 attached
hereto is the New Subsidiary’s jurisdiction of organization (and, if different,
the jurisdiction of the New Subsidiary for purposes of Sections 9-301 and 9-307
of the UCC), address of its principal place of business and U.S. taxpayer
identification number.

(ii) Each location as to which a secured party would have filed a UCC financing
statement in the five years prior to the date hereof to perfect a security
interest in equipment, inventory and general intangibles owned by the New
Subsidiary is set forth on Schedule 2 attached hereto.

(iii) The New Subsidiary does not have any trade names other than those set
forth in on Schedule 3 attached hereto.

(iv) During the twelve months preceding the date hereof, the New Subsidiary has
not been known by any legal name different from the one set forth on the
signature page hereto, nor has the New Subsidiary been the subject of any merger
or other corporate reorganization or otherwise acquired assets outside of the
ordinary course of business, except as set forth on Schedule 4 attached hereto.

(v) The New Subsidiary is not a party to any federal, state or local government
contract that is material to its business except as set forth on Schedule 5
attached hereto.

(vi) The New Subsidiary does not maintain any deposit accounts, securities
accounts or commodity accounts with any Person, in each case, except as set
forth on Schedule 6 attached hereto.

(vii) The New Subsidiary is not the beneficiary of any Letters of Credit, except
as set forth on Schedule 7 attached hereto.

(viii) The New Subsidiary does not have any commercial tort claims in which a
suit has been filed by the New Subsidiary in excess of $500,000, except as set
forth on Schedule 8 attached hereto.

7

--------------------------------------------------------------------------------

 

(ix) The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for the Borrowers in Section 11.02 of
the Credit Agreement or such other address as the New Subsidiary may from time
to time notify the Administrative Agent in writing.

ARTICLE V.

MISCELLANEOUS

SECTION 5.1. Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.

SECTION 5.2. Loan Document Pursuant to Credit Agreement.  This Agreement is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement,
including Article XI thereof.

SECTION 5.3. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 5.4. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 5.5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 5.6. Full Force and Effect. Except as expressly amended hereby, all of
the representations, warranties, terms, covenants, conditions and other
provisions of the Credit Agreement and the other Loan Documents shall remain
unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms.  The amendments set forth herein
shall be limited precisely as provided for herein to the provisions expressly
amended herein and shall not be deemed to be an amendment to or modification of
any other term or provision of the Credit Agreement or any other Loan Document
or of any transaction or further or future action on the part of any Loan Party
which would require the consent of the Lenders under the Credit Agreement or any
of the Loan Documents.

SECTION 5.7. Representations and Warranties. In order to induce the Lenders to
execute and deliver this Agreement, the Borrowers hereby represent and warrant
to the Lenders that both before and after giving effect to this Agreement, (a)
no event has occurred and is continuing which constitutes a Default or an Event
of Default and (b) the representations and warranties of (i) the Borrowers
contained in Article V of the Credit Agreement and (ii) each Loan Party
contained in each other Loan Document or in any document furnished at any time
under or in connection herewith or therewith, are true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Agreement, the representations and warranties contained in Sections 5.05(a) and
(b) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to, respectively, of Sections 6.01(a) and (b) of
the Credit Agreement.

[signature pages follow]

 

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

BORROWERS:

 

 

 

GENTHERM INCORPORATED,

 

  

 

  

a Michigan corporation

 

 

 

 

 

 

 

 

 

 

 

By:

  

/s/ Barry G. Steele

 

 

 

 

Name:

 

Barry G. Steele

 

 

 

 

Title:

 

Chief Financial Officer, Vice-President Finance

and Treasurer

 

 

 

 

 

 

 

 

 

 

  

GENTHERM (TEXAS), INC.,

 

 

 

 

a Texas corporation

 

 

 

 

 

 

 

 

 

 

 

By:

  

/s/ Barry G. Steele

 

 

 

 

Name:

 

Barry G. Steele

 

 

 

 

Title:

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

GENTHERM GMBH,

 

 

 

  

a German limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

  

/s/ Barry G. Steele

 

 

 

 

Name:

 

Barry G. Steele

 

 

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

GLOBAL THERMOELECTRIC INC.,

 

 

 

  

an Alberta corporation

 

 

 

 

 

 

 

 

 

 

 

By:

  

/s/ Barry G. Steele

 

 

 

 

Name:

 

Barry G. Steele

 

 

 

 

Title:

 

Treasurer

 

 

 

 

 

 

 

 

 

GENTHERM CANADA LTD.,

 

 

 

  

an Ontario corporation

 

 

 

 

 

 

 

 

 

 

 

By:

  

/s/ Barry G. Steele

 

 

 

 

Name:

 

Barry G. Steele

 

 

 

 

Title:

 

Vice-President of Finance

 

 

 

GENTHERM INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

NEW SUBSIDIARY:

 

 

 

GENTHERM PROPERTIES II, LLC,

a Michigan limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

  

/s/ Barry G. Steele

 

 

 

 

Name:

 

Barry G. Steele

 

 

 

 

Title:

 

Chief Financial Officer

 

 

 

GENTHERM INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

  

/s/ Denise Jones

 

 

 

 

Name:

 

Denise Jones

 

 

 

 

Title:

 

Assistant Vice President

 

 

 

GENTHERM INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A.,

as a Lender and L/C Issuer

 

 

 

 

 

 

 

 

 

 

 

By:

  

/s/ Gregory J. Bosio

 

 

 

 

Name:

 

Gregory J. Bosio

 

 

 

 

Title:

 

Vice President

 

 

 

GENTHERM INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

 

 

 

 

 

 

By:

  

/s/ Wieslaw R. Sliwinski

 

 

Name:

 

Wieslaw R. Sliwinski

 

 

Title:

 

Authorized Signer

 

 

 

GENTHERM INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

 

 

 

 

 

 

 

By:

  

/s/ Gregory R. Duval

 

 

Name:

 

Gregory R. Duval

 

 

Title:

 

Senior Vice President

 

 

 

GENTHERM INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

COMERICA BANK,

as a Lender

 

 

 

 

 

 

 

By:

  

/s/ Nicole Swigert

 

 

Name:

 

Nicole Swigert

 

 

Title:

 

Vice President

 

 

 

GENTHERM INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

THE HUNTINGTON NATIONAL BANK,

as a Lender

 

 

 

 

 

 

 

By:

  

/s/ Dan Swanson

 

 

Name:

 

Dan Swanson

 

 

Title:

 

Staff Officer

 

 

 

GENTHERM INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

 

 

 

 

 

 

 

By:

  

/s/ Brandon Welling

 

 

Name:

 

Brandon Welling

 

 

Title:

 

Vice President

 

 

 

GENTHERM INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

Schedule 1

Subsidiaries

Part (a):

None.

Part (b):

None.

Part (c):

Michigan

21680 Haggerty Road, Northville, Michigan 48167

The New Subsidiary does not have a U.S. taxpayer identification number, it
utilizes the U.S. taxpayer identification number of its sole member, the
Company, which is 95-4318554.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2

Filing Locations (Last 5 Years)

Michigan.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3

Trade Names

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 4

Changes in Name; Merger or Other Reorganization

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5

Government Contracts

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6

Deposit Accounts; Securities Accounts; Commodity Accounts

Comerica Bank Checking Account #1853116901.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7

Letter of Credit Rights

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 8

Commercial Tort Claims

None.

 